Case 6:20-cv-01657-CEM-GJK Document 81 Filed 10/12/20 Page 1 of 2 PageID 830



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 COMMODITY FUTURES TRADING
 COMMISSION,

        Plaintiff,
                                                     CASE NO.: 6:20-cv-1657-Orl-41GJK
 v.

 HIGHRISE ADVANTAGE, LLC, BULL
 RUN ADVANTAGE, LLC, GREEN
 KNIGHT INVESTMENTS, LLC, KING
 ROYALTY LLC, SR&B INVESTMENT
 ENTERPRISES, INC., AVINASH SINGH,
 RANDY      ROSSEAU,       DANIEL
 COLOGERO, HEMRAJ SINGH, and
 SURUJPAUL SAHDEO,

        Defendants.


                       NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

______ IS             related to pending or closed civil or criminal case(s) previously filed in this
                      Court or any other Federal or State court, or administrative agency as indicated
                      below:




__X___ IS NOT         related to any pending or closed civil or criminal case filed with this Court, or
                      any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this notice of pendency of other actions upon
each party no later than fourteen days after appearance of the party.


                                 <Signature on Following Page>
Case 6:20-cv-01657-CEM-GJK Document 81 Filed 10/12/20 Page 2 of 2 PageID 831



     Dated: October 12, 2020.

                                s/ Tucker H. Byrd
                                Tucker H. Byrd
                                Florida Bar No. 381632
                                Scottie N. McPherson
                                Florida Bar No. 085137
                                Julia M. Wischmeier
                                Florida Bar No. 1011604
                                BYRD CAMPBELL, P.A.
                                180 Park Avenue North, Suite 2A
                                Winter Park, Florida 32789
                                Telephone: (407) 392-2285
                                Facsimile: (407) 392-2286
                                Primary Email: TByrd@ByrdCampbell.com
                                Primary Email: SMcPherson@ByrdCampbell.com
                                Primary Email: JWischmeier@ByrdCampbell.com
                                Secondary Email: EGarcia@ByrdCampbell.com
                                Attorneys for Defendants Hemraj Singh and King Royalty LLC




                                            2
